
	
		I
		112th CONGRESS
		2d Session
		H. R. 6654
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Poe of Texas (for
			 himself, Mr. Chabot,
			 Ms. Zoe Lofgren of California, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the exchange of information related to
		  trade enforcement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Counterfeit Merchandise
			 Prevention Act.
		2.Exchange of
			 information related to trade enforcementSection 1905 of title 18, United States
			 Code, is amended—
			(1)by striking
			 Whoever and inserting (a)
			 In
			 general.—Whoever; and
			(2)by adding at the
			 end the following:
				
					(b)Provision of
				information relating to merchandise presented to CustomsIt shall
				not be a violation of this section for an officer or employee of U.S. Customs
				and Border Protection, at the time that merchandise is presented for
				examination and thereafter, to provide to the owner of a copyright or a
				registered mark, or to any person who may be injured by a violation of section
				1201 of title 17—
						(1)any information
				appearing on the merchandise, including its retail packaging,
						(2)a sample of the
				merchandise and its retail packaging, or
						(3)digital images of
				the merchandise and its retail packaging,
						as it was
				presented to U.S. Customs and Border Protection, without redaction, whether
				imported into or exported from the United States, or attempted to be exported
				from the United States, for purposes of determining whether the merchandise or
				its retail packaging infringes the copyright, bears or consists of a
				counterfeit mark of the registered mark, or is in violation of section 1201 of
				title 17, as the case may be.(c)Provision of
				information relating to seized merchandiseIt shall not be a
				violation of this section for an officer or employee of U.S. Customs and Border
				Protection, after seizing merchandise pursuant to a determination that the
				merchandise is in violation of section 1201 of title 17, to provide, to persons
				injured by the violation, information with respect to the merchandise,
				including, but not limited to, the following:
						(1)The date of
				importation.
						(2)The port of
				entry.
						(3)The description of
				the merchandise from the entry.
						(4)The quantity
				involved.
						(5)The country of
				origin of the merchandise.
						(6)The name and
				address of the foreign manufacturer.
						(7)The name and
				address of the exporter.
						(8)The name and
				address of the importer.
						(9)Photographic or
				digital images of the merchandise.
						(d)DefinitionsAs
				used in this section—
						(1)the term
				registered mark has the meaning given that term in section 45 of
				the Lanham Act (15 U.S.C. 1127);
						(2)the term
				Lanham Act has the meaning given that term in section 2320(e) of
				this title;
						(3)the term
				counterfeit mark has the meaning given that term in section
				2320(e) of this title; and
						(4)the term
				without redaction means, with respect to merchandise, without
				removing, revising, or otherwise obscuring any information, codes, marks,
				numbers, or any other markings that appear on the merchandise or its retail
				packaging.
						(e)Rule of
				constructionSubsections (b), (c), and (d) apply only with
				respect to tangible goods presented to U.S. Customs and Border Protection for
				importation into, or exportation from, the United States.
					.
			3.Prevention of
			 importation of manufactured goods bearing infringing marks
			(a)In
			 generalSection 42 of the
			 Lanham Act (15 U.S.C. 1124), is amended—
				(1)in the first
			 sentence, by striking Except as and inserting (a)
			 In
			 general.—Except as;
				(2)by striking
			 of the Treasury each place it appears and inserting of
			 Homeland Security; and
				(3)by adding at the
			 end the following:
					
						(b)Detention of
				critical merchandiseWith
				respect to critical merchandise that bears a registered trademark recorded
				under subsection (a), if U.S. Customs and Border Protection detains the
				merchandise because the merchandise is suspected of bearing a counterfeit mark,
				then, upon such detention, the Secretary—
							(1)shall provide to
				the owner of the registered trademark any information on the critical
				merchandise and its packaging and labels, including, without redaction,
				photographs or digital images of the critical merchandise, packaging, and
				labels; and
							(2)may, at any time,
				subject to any applicable bonding and return requirements, provide to the owner
				of the registered trademark samples of the critical merchandise, without
				redaction.
							(c)DefinitionsIn
				this section:
							(1)Critical
				merchandise
								(A)In
				generalThe term critical merchandise
				includes—
									(i)aircraft engines,
				appliances, propellers, and spare parts;
									(ii)children’s
				sleepwear;
									(iii)cosmetics;
									(iv)devices;
									(v)drugs;
									(vi)food;
									(vii)motor vehicle
				equipment;
									(viii)pesticide chemicals;
									(ix)semiconductors;
									(x)tobacco
				products;
									(xi)any item on the
				United States Munitions List established under section 38(a) of the Arms Export
				Control Act (22 U.S.C. 2778(a)); and
									(xii)any other
				article of manufacture that the Secretary determines could, if permitted entry
				into the United States in violation of the laws of the United States pose a
				danger to the health, safety, or welfare of consumers, or to the national
				security of the United States.
									(B)Other
				definitionsFor purposes of
				subparagraph (A)—
									(i)the terms
				aircraft engine, appliance, propeller,
				and spare part have the meanings given those terms in section
				40102(a) of title 49, United States Code;
									(ii)the term
				children’s sleepwear has the meaning given that term in sections
				1615.1 and 1616.2 of title 16, Code of Federal Regulations, or successor
				regulations;
									(iii)the terms cosmetic, device, drug,
				food, pesticide chemical, and tobacco
				product have the meanings given those terms in section 201 of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321);
									(iv)the term
				motor vehicle equipment has the meaning given that term in section
				30102(a) of title 49, United States Code; and
									(v)the term
				semiconductor means semiconductor chip product as
				defined in section 901 of title 17.
									(2)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
							(3)Without
				redactionThe term
				without redaction means, with respect to merchandise, without
				removing, revising, or otherwise obscuring any information, codes, marks,
				numbers, or any other markings that appear on the merchandise or its retail
				packaging.
							(d)Rule of
				constructionThis section applies only with respect to tangible
				goods presented to U.S. Customs and Border Protection for importation into the
				United States.
						.
				(b)DefinitionIn
			 this section, the term Lanham Act means the Act entitled An
			 Act to provide for the registration and protection of trademarks used in
			 commerce, to carry out the provisions of certain international conventions, and
			 for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.).
			(c)Effective
			 dateThe amendments made by this section shall take effect upon
			 the expiration of the 60-day period beginning on the date of the enactment of
			 this Act.
			
